DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/2022 have been considered and the changes merit new grounds for rejection in view of the same references of Backman and Nichols.
The new grounds for rejection is made to teach a circular perimeter to the shape of the transparent cover member claimed, in view of the teachings of the Nichols reference and a reasoned position in view of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding the rejections under 35 U.S.C. § 103 (a), Applicant alleges that Beckman does not teach a flat back plane as defined by the back of the transparent top. Applicant also alleges that the citation to what comprises the back and back plane is unclear. For clarity, the Examiner has included an amended copy of cited Fig. 7.
[AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Element of Fig. 6)][AltContent: oval][AltContent: arrow][AltContent: textbox (Back)][AltContent: connector][AltContent: arrow][AltContent: textbox (Front)][AltContent: connector] 
    PNG
    media_image1.png
    591
    880
    media_image1.png
    Greyscale

As depicted, element 176 has both a flat front surface and a flat back surface, each of which define a front and back plane, respectively.
When considering Applicant’s inclusion of Fig. 6 of Beckman, it appears that the optical element disclosed in this figure matches elements in Fig. 7 labeled 354a and 354b, which are described as lens housings for receiving lens conical lens 358a and 358b in ¶[0077]. By contrast, element 176 is described in the specification as defining the outer surface of an emission portion in ¶[0055] and ¶[0065], consistent with labeled Fig. 7, above. 
Therefore, this argument is unpersuasive and the previous Office Action cited to these elements consistently with the disclosure of Beckman.
With respect to the ledge, and the teachings of Nichols, please see annotated Fig. 8 of Nichols, below:
[AltContent: textbox (extension direction of shoulder)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (ledge/inset)][AltContent: connector][AltContent: connector][AltContent: textbox (outer shoulder)][AltContent: arrow][AltContent: arrow][AltContent: textbox (standoff portion)][AltContent: textbox (outer wall)][AltContent: arrow]
    PNG
    media_image2.png
    1000
    704
    media_image2.png
    Greyscale

As Applicant has provided no reasoning or evidence as to why Nichols does not teach these features, this argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is invited to also further consider the additionally cited reference of Baumgardner et al. (U.S. Patent Application Publication No. 2004/0147986) which provides further evidence that in the art, the particular cross-sectional shape of a cover member for skin therapy is a matter of design choice.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (U.S. Patent Application Publication No. 2015/0112411,) hereinafter referred to as Beckman; in view of Nichols (U.S. Patent Application Publication No. 2013/0046212,) hereinafter referred to as Nichols.
Regarding claim 1, Beckman teaches a cover member (element 330 comprises an emission portion including at least transparent element 176, optical face, visible in Figs. 2-4, 5B, and 7) for a skin treatment device, comprising: 
a transparent top having a front and a back (Fig. 5B, front and back faces of element 176 which is transparent); 
the front defining a font plane and being configured to face outward from the skin treatment device (Fig 5B, flat surface of front that faces outward from device is visible as element 176); 
the back being opposite the front (Fig. 5B, opposite face as to above citation) and having a central portion (any portion of the face that is “central” corresponds to a central portion), the back being flat and defining a back plane that is parallel to the front plane; 
a standoff portion that extends downward from the back which surrounds the central portion (Fig. 7, standoff portion is visible on the interior of the outside wall of emission portion 330), wherein a bottom of the standoff portion is lower than the central portion, and wherein a hollow space is bounded by the central portion of the back and the standoff portion which encircles the hollow space (Fig. 5B, hollow portion defined in emission portion 330 that has a perpendicular relationship to the handle portion, the shape of optical face element 176 has a hollow central interior.);
an outside wall extending down from the front, around an entirety of a perimeter of the front, to a bottom of the outside wall (Figs. 3-4 the outside wall is clearly labeled as connected to a portion of element 176, part of emission portion 330, bottom is visible in Fig. 5B).
Beckman further teaches that the standoff portion protrudes downward from the central portion.
Beckman does not teach an outer shoulder formed by a ledge, wherein the outer shoulder extends downward relative to the bottom of the outside wall and wherein the ledge is inset from a corner of the bottom of the outer wall, horizontally, and encircles the standoff portion, wherein the standoff portion extends below the ledge. Beckman further does not teach that the transparent top comprises a circular perimeter in the front plane, so that the central portion is also circular in the back plane, therefore comprising a standoff portion and outside wall that are also circular around the perimeters.
Attention is brought to the Nichols reference, which teaches an interchangeable head for a hand-held therapy device (Abstract) that includes an outer wall (Fig. 8, outer face of element 76 collar), a standoff portion (Fig. 8, outer face of element 46A), and an outer shoulder formed by a ledge (Fig. 8, inset portion between elements 76 and 46A), wherein the outer shoulder extends downward relative to the bottom of the outside wall (shoulder formed in corner between outer face of element 76 and outer face of element 46A) and wherein the ledge is inset from a corner of the bottom of the outer wall, horizontally (Fig. 8, inset visible), and encircles the standoff portion, wherein the standoff portion extends below the ledge (Fig. 8, visible arrangement).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transparent head of Beckman to include an outer shoulder and ledge, as taught by Nichols, because Nichols teaches that the shape of the collar arrangement with respect to the inner housing portion is designed to prevent foreign materials from contaminating the head receptacle of the device (Nichols ¶[0043]).
Nichols further teaches that the transparent top comprises a circular perimeter in the front plane, so that the central portion is also circular in the back plane, therefore comprising a standoff portion and outside wall that are also circular around the perimeters (Fig. 8, circular perimeter is most clear in Fig. 2 and defined as circular in ¶[0028] and ¶[0030]). Therefore, Nichols teaches that a circular perimeter for a front and back plane in a head for a hand-held therapy device is known and carries a reasonable expectation of success. Applicant has not disclosed any criticality to the claimed shape of the transparent cover member.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the elliptical shape of the emission portion of Beckman to use a circular shape instead, because the courts have held that it is obvious to modify the shape of a device absent evidence that the particular shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, this change can be considered a simple substitution of a circular shape for an elliptical shape. Nichols teaches that this shape is known in the art, and that is has no particular change in operation of a hand-held skin treatment device, therefore granting POSITA a reasonable expectation of success. Therefore, this modification would be again considered obvious because "(a) person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), at 421, 82 USPQ2d at 1397.
Regarding claim 3, Beckman, as modified by Nichols, teaches the transparent cover member of claim 1.
Beckman further teaches wherein the transparent cover member is comprised of silicon (¶[0046], glass, integral with element 176 portion of emission portion 330).
Regarding claim 5, Beckman, as modified by Nichols,  teaches the transparent cover member of claim 1.
Beckman further teaches wherein a surface of front of the transparent cover member is frosted (¶[0046], ¶[0056] integral diffuser).
Regarding claims 6, 8, 10, 11, and 13, Beckman teaches the transparent cover member of claim 1, 3, and 5.
Beckman further teaches comprising a perimeter shoulder (Fig. 5B, inner shoulder of emission portion 330 is just below element labeled 340 is shorter than exterior wall above element labeled 340) formed around the central portion at the back along the inner wall, wherein the bottom of the outer wall extends farther from the front than the perimeter shoulder, essentially an inner boundary of element 340, the slot).
Regarding claim 12, the claim is directed to substantially the same subject matter as claim 1 and are rejected under substantially the same sections of Beckman and Nichols, except that the Beckman device is comprised of multiple parts, only some of which are explicitly designated as transparent. 
Nevertheless, with respect to the recited transparent head consisting entirely of sapphire glass or silicon, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the multipart transparent head of Beckman to be a monolithic transparent structure, because it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Claim(s) 2, 4, 7, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman and Nichols, as applied to claims 1, 6, and 11 above, and further in view of Weckwerth et al. (U.S. Patent Application Publication No. 2014/0171929,) hereinafter referred to as Weckwerth.
Regarding claim 2, 4, 7, 9, and 14, Beckman, as modified by Nichols teaches the transparent cover member of claims 1/6/11.
Beckman does teach transmissivity to infrared light (¶[0066])
Beckman does not teach that the cover member is comprised of sapphire glass, therefore comprised of material that is selected to be less transparent for some wavelengths of infrared light while being more transparent for other wavelengths of infrared light.
Attention is brought to the Weckwerth reference, which teaches a cover member is comprised of sapphire glass, therefore comprised of material that is selected to be less transparent for some wavelengths of infrared light while being more transparent for other wavelengths of infrared light (¶[0107]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the glass output optical element/emission portion of Beckman to comprise sapphire glass, as taught by Weckwerth, because Weckwerth teaches that it advantageously acts as a heatsink, improving patient comfort and skin cooling during light treatment (Weckwerth ¶[0009-0010] and ¶[0067]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0147986 to Baumgardner et al., which provides further evidence that in the art, the particular cross-sectional shape of a cover member for skin therapy is a matter of design choice, ¶[0092].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792